Exhibit 10.1

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) shall be
effective as of January 1, 2015 (the “Effective Date”), by and among Richard
Markee (the “Executive”), Vitamin Shoppe, Inc., a Delaware corporation (the
“Parent”) and Vitamin Shoppe Industries Inc., a New York corporation (the
“Company”) and their affiliates. The following terms and conditions shall apply.

WITNESSETH:

WHEREAS, Parent, the Company and the Executive desire to memorialize the terms
of the Executive’s employment effective as of the Effective Date under this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and obligations herein contained, the parties hereto agree as follows:

1. Position and Responsibilities. The Executive shall serve as Executive
Chairman of each of Parent and the Company and, in such capacity, shall be
responsible for and shall perform such duties as are customarily performed by an
executive chairman of a company of a similar size, and shall have such power and
authority as shall reasonably be required to enable him to perform his duties
hereunder; provided, however, that in exercising such power and authority and
performing such duties, he shall at all times be subject to the authority of the
Board of Directors of Parent. The Executive shall report to the Board of
Directors of Parent. The Executive shall not report or be subject to the
authority of any officer or employee of Parent or the Company. The Executive
agrees to devote a majority of his business time, attention and services to the
diligent, faithful and competent discharge of such duties for the successful
operation of Parent’s and the Company’s business. The Executive’s duties include
working with the Chief Executive Officer of Parent and the Company, and such
other members of senior management as may be requested by the Chief Executive
Officer. The Executive further agrees and acknowledges that during the Term (as
defined in Section 3, below) he will not engage in any other business activities
or provide services to other entities or individuals without disclosure to, and
advance written approval from, the Board of Directors of Parent, and that he
will continue to devote more of his business time, attention and services to the
Company than to any other single business entity or group of related entities.

(A) Change in Title. During the Term of this Agreement, the Board, at its
option, may request that the Executive assume the title of Non-Executive
Chairman. Should the Executive’s title change to non-Executive Chairman, the
Executive will continue to receive his annual base compensation as set forth in
this Agreement until the expiration of this Agreement. The Executive will also
be entitled to receive a prorated portion of the annual bonus opportunity set
forth in Section 2(B) below which will be calculated by multiplying the target
bonus amount by a fraction, the numerator of which is the number of full
calendar months served during the Term of this Agreement as Executive Chairman
and the denominator of which is twelve (12). The bonus will be paid to the
Executive at the time(s) described in Section 2(B) below. The equity



--------------------------------------------------------------------------------

component consisting of the restricted stock award grant set forth in
Section 2(G) of this Agreement shall continue to vest over a twenty-four
(24) month term. However, upon the Executive’s re-election to the Board of
Directors in June 2015, the Executive will serve his remaining term as a
Director until the next shareholder meeting at no additional compensation and
shall have all the rights, duties and responsibilities of a director of the
Company.

(B) In the event of a Change in Control during the Term of this Agreement, the
Executive shall be entitled to all Change in Control benefits herein, if he is
holding the title of Executive Chairman at the time of a Change in Control, but
no such benefits will be available if he is in the position of Non-Executive
Chairman at the time of any Change in Control.

2. Compensation; Salary, Bonus and Other Benefits. During the Term, the Company
shall pay the Executive the following compensation, including the following
annual salary, bonus and other fringe benefits, subject to all applicable
federal and state withholding, payroll and other taxes.

(A) Salary. In consideration of the services to be rendered by the Executive to
the Company, as Executive Chairman, the Company shall pay to the Executive a
base salary of $400,000 per annum (such salary as it may be increased from time
to time being hereinafter referred to as the “Base Salary”). Except as may
otherwise be agreed, the Base Salary shall be payable in conformity with the
Company’s customary practices for executive compensation as such practices shall
be established or modified from time to time but shall be payable not less
frequently than monthly. The Executive shall receive such increases in his Base
Salary as the Board of Directors of the Company, upon recommendation of the
Compensation Committee, may from time to time approve in its sole discretion;
provided, however, that the Executive’s Base Salary will be reviewed not less
often than annually.

(B) Bonus. For each calendar year of this Agreement, the Executive shall be
eligible for a cash bonus award (the “Annual Cash Bonus”) with a target amount
of sixty percent (60%) of his then current base salary. Seventy five percent
(75%) of the target bonus (sixty percent (60%) of current base salary) will be
determined pursuant to the Company’s then current Management Incentive Program
(“MIP”) and twenty-five percent (25%) of the target bonus sixty percent (60%) of
current base salary) will be based on the Executive’s personal performance and
achievement of objectives as determined by the Company’s Board of Directors in
their sole discretion. The Executive acknowledges that the Company reserves the
right to change the structure of the MIP from time to time, provided that any
change will not affect the Executive’s ability to receive an Annual Cash Bonus
with a target of sixty percent (60%) of the Executive’s base salary. The
Executive shall be paid his Annual Cash Bonus on or about March 1st of the
calendar year following the year to which such bonus relates, and in all events
on or before March 15th of such year. The parties acknowledge that the
determination of the Annual Cash Bonus for the year in which the Executive’s
employment terminates (and possibly for the prior year) shall not be known on
the date the Executive’s employment terminates, and, if any, shall be paid by
the Company to the Executive as provided in the preceding sentence, but

 

2



--------------------------------------------------------------------------------

in all events on or before March 15th of the calendar year following the
calendar year in which the services to which such bonus relates were performed.
Pursuant to Section 1(A) above, should the Executive’s title change to
“non-Executive Chairman” he will receive a prorated portion of the annual bonus
opportunity which will be calculated by multiplying the target bonus amount by a
fraction, the numerator of which is the number of full calendar months served
during the Term of this Agreement as Executive Chairman and the denominator of
which is twelve (12). The Executive’s Annual Cash Bonus potential shall be
reviewed annually for increase or decrease by the Compensation Committee and
recommended to the Board of Directors for approval in their sole discretion. The
Executive acknowledges and agrees that as required under law or Company policy,
incentive compensation to the extent received based on erroneous information, is
subject to recoupment for a three-year period in the event of an accounting
restatement due to material noncompliance by the Company with any financial
reporting requirement under the federal securities laws.

(C) Benefits. The Executive will be entitled to participate, in accordance with
the provisions thereof, in any health and life insurance and other benefit plans
and programs made available by the Company to its management employees generally
unless such participation is prohibited by applicable law, by the terms of a
policy, or would violate any applicable non-discrimination provision of ERISA or
the Internal Revenue Code; provided the Executive makes timely premium payments
and contributions in the same amounts paid by the then current officer level
employees.

(D) Reimbursement of Expenses. The Company shall reimburse the Executive for any
and all out-of-pocket expenses reasonably incurred by the Executive during the
term of his employment in connection with his duties and responsibilities as
Executive Chairman or Non-Executive Chairman of the Board of Parent or the
Company, provided that the Executive complies with the policies, practices and
procedures of the Company for submission of expense reports, receipts or similar
documentation of such expenses. All reimbursements under this Section 2(D) shall
be made as soon as practicable following submission of a reimbursement request,
but no later than the end of the year following the year during which the
underlying expense was incurred.

(E) Vacation. The Executive shall be entitled to five (5) weeks of vacation time
per fiscal year in accordance with the plans, practices, policies, and programs
applicable to the Company’s management employees generally.

(F) Options. RESERVED

(G) Restricted Stock. On or about January 1, 2015, the Company will grant to the
Executive a Restricted Stock Award (“RSA”) equal to his Annual Base Salary of
four hundred thousand dollars ($400,000). The number of shares to be awarded
will be calculated based on the closing price of the shares as of the close of
business on January 2, 2015, and rounded down to the nearest whole number of
shares. On the first business day immediately following January 1, 2016, the
Executive will vest in fifty percent (50%), rounded down to whole shares if
necessary, of the January 1, 2015 award and he will vest in the remaining
portion of the grant on the first business day immediately

 

3



--------------------------------------------------------------------------------

following January 1, 2017. The restricted shares referred to above will only be
issued to the Executive if, during the two-year period of vesting of the equity
grant, he: (i)(a) remains employed by the Company, (b) dies, (c) becomes
disabled as described in Section 5(E)) or (d) is terminated without cause and
(ii) does not solicit, disparage, disclose or compete with the Company (as
described in Sections 7, 8, 9 and 10). For purposes of this Section 2(G), the
expiration of this Agreement pursuant to Section 3 is not considered a
termination without cause. If the Executive competes with the Company during the
period of vesting, the RSA shall be revoked in its entirety. If the Executive
becomes disabled or dies during the Term of this Agreement and he has not
solicited, disparaged, disclosed or competed with the Company (as described in
Sections 7, 8, 9 and 10), he will receive the entirety of any unvested portion
of the RSA. If the Executive is terminated for cause, the RSA shall be revoked
in its entirety and he will be required to return any restricted shares which
under this grant vested prior to his termination for cause or their cash
equivalent, including any gains realized.

If the Agreement is renewed and continues in effect after 2015, another RSA,
under the same terms as in the preceding paragraph, shall be made on or about
January 1, 2016 and every year thereafter.

(H) Acquired Securities. RESERVED

(I) Forfeiture and Repayment. The Executive agrees and acknowledges that amounts
and awards payable pursuant to this Agreement or any bonus or incentive plan are
subject to forfeiture and recoupment and may be cancelled without payment and/or
a demand for repayment of any amounts or gains realized may be made upon the
Executive on the basis of the Parent’s or the Company’s forfeiture and
recoupment policies, or on the basis of any of the following circumstances:
(i) if during the course of employment the Executive engages in conduct that is
(x) materially adverse to the interest of the Parent or the Company, which
include failures to comply with the Parent’s and the Company’s written rules or
regulations and material violations of any agreement with the Parent or the
Company, (y) fraud, or (z) conduct contributing to any financial restatements or
irregularities; (ii) if during the course of employment, the Executive competes
with, or engages in the solicitation and/or diversion of customers or employees
of the Parent or the Company; (iii) if following termination of employment, the
Executive violates any post-termination obligations or duties owed to, or any
agreement with the Parent or the Company, which includes this Agreement and
other agreements restricting post-employment conduct; and (iv) if compensation
that is promised or paid to the Executive is required to be forfeited and/or
repaid to the Parent or the Company pursuant to applicable regulatory
requirements as in effect from time to time and/or such forfeiture or repayment
affects amounts or benefits payable under this Agreement or other plan or
arrangement.

3. Term. The term of the Executive’s employment hereunder shall commence on the
Effective Date of the Agreement and shall terminate on December 31, 2015, unless
earlier terminated as provided in Section 5 of the Agreement.

4. Reserved.

 

4



--------------------------------------------------------------------------------

5. Termination. The Executive’s term of employment under this Agreement may be
earlier terminated as follows (as well as automatically upon expiration of the
Term):

(A) At the Executive’s Option; Upon Expiration of the Term. The Executive may
terminate his employment at any time upon at least three months advance written
notice to the Company. In addition, the Executive’s employment hereunder shall
automatically terminate upon expiration of the Term. In either such event, the
Executive shall be entitled to no termination benefits from and after the
termination of his employment, except as provided in Section 5(G) and
(H) hereof. Notwithstanding the foregoing, upon the termination of the
Executive’s employment upon the expiration of the Term, the Executive shall also
be entitled to an Annual Cash Bonus in accordance with Section 2(B) and retiree
medical to the extent provided in Section 5(J).

(B) At the Election of the Board With Cause. The Parent Board may, unilaterally,
terminate the Executive’s employment hereunder “with cause” at any time during
the Term upon written notice to the Executive. Termination of the Executive’s
employment by the Board shall constitute a termination “with cause” under this
Agreement only if such termination is for one or more of the following causes:
(i) wrongful misappropriation by the Executive of Company assets of a material
value and not remedied within thirty (30) days after receipt of written notice
from the Company; (ii) alcohol or drug use, any of which materially impairs the
ability of the Executive to perform his duties and responsibilities hereunder or
is seriously injurious to the business of the Company and not remedied within
thirty (30) days after receipt of written notice from the Company; (iii) the
conviction of a felony; (iv) gross neglect or willful misconduct by the
Executive in the conduct or management of the Company not remedied within thirty
(30) days after receipt of written notice from the Company which neglect or
misconduct materially affects the Company; (v) willful refusal to comply with
any significant policy, directive or decision of the Board in furtherance of a
legitimate business purpose of the Company or willful refusal to perform the
duties reasonably assigned to the Executive by the Board consistent with the
Executive’s functions, duties and responsibilities set forth in Section 1
hereof, in each case, in any material respect, and only if not remedied within
thirty (30) days after receipt of written notice from the Company; or
(vi) breach by the Executive of Sections 7, 8 or 9 of this Agreement, in any
material respect, not remedied within thirty (30) days after receipt of written
notice from the Company. Notwithstanding the foregoing, the Executive shall not
be terminated “with cause” under this Agreement or otherwise unless he is given
an opportunity to be heard before the Parent Board (accompanied by counsel, if
he so chooses) and, after such hearing, there is a vote of majority of the
members of the Parent Board (not including the Executive but including at least
one independent director voting in favor) to terminate the Executive’s
employment “with cause”. Any such termination shall be subject to de novo review
in accordance with Section 23. In the event of a termination “with cause”
pursuant to the provisions of clauses (i) through (vi) above, inclusive, the
Executive shall be entitled to no termination or medical benefits, except as
provided in Section 5(G) and (H) hereof.

(C) At the Election of the Company for Reasons Other than With Cause. The
Company may, unilaterally, terminate the Executive’s employment hereunder at any

 

5



--------------------------------------------------------------------------------

time during the Term without Cause upon five (5) business days prior written
notice to the Executive of the Company’s election to terminate. Upon such
termination under the Section 5(C), the Company shall pay the Executive through
the remaining Term of the Agreement which shall expire on December 31st of the
year of termination. The Executive shall also receive a pro rata portion of the
Annual Cash Bonus opportunity set forth in Section 2(B) above which will be
calculated by multiplying the target bonus amount by a fraction, the numerator
of which is the number of full calendar months served during the Term of this
Agreement as Executive Chairman and the denominator of which is twelve (12). The
Executive shall also be eligible to receive the medical benefits pursuant to
Section 5(J) below. All unvested equity to which the Executive was eligible
shall continue to vest on the schedule set forth in Section 2(G) provided that
the Executive does not compete with the Company during any balance of the
twenty-four month non-competition period.

(i) Subject to the Employee’s group health plan coverage continuation rights, if
any, under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, the benefits listed in Section 5(C) shall be reduced to the extent
payments and/or benefits of the same type are received by the Executive from any
other person during such period, and provided, further, that the Executive shall
have the obligation to notify the Company that he is receiving such payments
and/or benefits.

(D) At the Election of the Executive for Certain Reasons. The Executive may
terminate his employment upon written notice to the Company if, upon the
occurrence of a Change in Control, as defined in the Parent’s 2009 Equity
Incentive Plan, or within two years after a Change in Control, the Executive
experiences an Adverse Change in Status, as defined in the Policy, without his
written consent, which is not remedied within thirty (30) days after which the
Executive gives written notice to the Board of Directors of the same. In order
to exercise his right to terminate his employment under this Section 5(D), the
Executive must provide written notice to the Board of Directors within ninety
(90) days of such change and if the change is not remedied must terminate within
two years of such change. In the event the Executive exercises his right to
terminate his employment under this Section 5(D), the Company shall:

(i) Pay to the Executive his base salary through the remaining Term of the
Agreement which shall expire on December 31st of the year of termination.

(ii) Pay to the Executive a pro rata portion of the Annual Cash Bonus
opportunity set forth in Section 2(B) above which will be calculated by
multiplying the target bonus amount by a fraction, the numerator of which is the
number of full calendar months served during the Term of this Agreement as
Executive Chairman and the denominator of which is twelve (12). However, the
Executive will not be entitled to any unvested portion of the RSA issued under
section 2(G).

(iii) Provide medical benefits pursuant to Section 5(J) below.

 

6



--------------------------------------------------------------------------------

(E) Disability of the Executive. In the event of the disability of the
Executive, the Company may, unilaterally, terminate the Executive’s employment
hereunder at any time upon written notice to the Executive. In the event the
Executive’s employment is terminated pursuant to this Section 5(E), the
Executive shall be entitled to no termination benefits from and after the
termination of his employment, except as provided in Sections 5(G), (H) and
(J) hereof. For purposes of this Agreement, “disability” shall mean the
inability, by reason of bodily injury or physical or mental disease, or any
combination thereof, of the Executive to perform his customary or other
comparable duties with the Company for ninety (90) consecutive days. Any other
rights and benefits the Executive may have under the employee benefit plans and
programs of the Company generally in the event of the Executive’s disability
shall be determined in accordance with the terms of such plans and programs.

(i) Notwithstanding the foregoing, in the event that the Executive’s employment
is terminated pursuant to this Section 5(E), the Executive shall be entitled to
receive (i) a pro rata portion of his base compensation for the calendar year in
which the disability occurs which will be dependent upon the amount of time that
the Executive was able to perform his duties for the Company, (ii) for the
calendar year in which the Executive’s employment is terminated due to
disability, the pro rata amount of the Annual Cash Bonus calculated by
multiplying the target bonus amount by a fraction, the numerator of which is the
number of full calendar months served during the Term of this Agreement as
Executive Chairman and the denominator of which is twelve (12), and (iii) the
entirety of any unvested portion of the RSA, which shall vest in accordance with
Section 2(G) above.

(F) Executive’s Death. The Executive’s employment shall be terminated upon the
death of the Executive. Any rights and benefits that the Executive’s estate or
any other person may have under employee benefit plans and programs of the
Company generally in the event of the Executive’s death shall be determined in
accordance with the terms of such plans and programs. In the event the
Executive’s employment is terminated pursuant to this Section 5(F), the
Executive shall be entitled to no termination benefits from and after the
termination of his employment, except as provided in Sections 5(G), (H), and (J)
hereof.

(i) Notwithstanding the foregoing, in the event that the Executive’s employment
is terminated pursuant to this Section 5(F), the Executive’s estate shall be
entitled to receive (i) a pro rata portion of his base compensation for the
calendar year in which he died which will be dependent upon the amount of time
that the Executive was able to perform his duties for the Company prior to his
death, (ii) for the calendar year in which the Executive dies, the pro rata
amount of the Annual Cash Bonus calculated by multiplying the target bonus
amount by a fraction, the numerator of which is the number of full calendar
months served during the Term of this Agreement as Executive Chairman and the
denominator of which is twelve (12); and (iii) the entirety of any unvested
portion of the RSA. Such equity will immediately vest and become unrestricted
upon the Executive’s date of death.

 

7



--------------------------------------------------------------------------------

(G) Accrued and Unpaid Base Salary. If the Executive’s employment is terminated
pursuant to this Section 5, the Executive (or his estate) shall be entitled to
receive any and all accrued but unpaid Base Salary earned through the date of
termination by the Executive pursuant to the terms of this Agreement.

(H) Reimbursement of Expenses. In the event of the Executive’s termination
pursuant to this Section 5, the Company shall reimburse the Executive (or his
estate) for any and all out-of-pocket expenses reasonably incurred by the
Executive consistent with Company policy prior to the date of such termination.
All reimbursements under this Section 5(H) shall be made as soon as practicable
following submission of a reimbursement request, but no later than the end of
the year following the year during which the underlying expense was incurred.

(I) Company’s Obligation. The Company’s obligation to make the payments and
provide benefits herein is conditioned upon the Executive’s (i) execution and
delivery to the Company of a general release covering employment-related claims
(but not claims as a shareholder) in a form satisfactory to the Company and
(ii) compliance with and continued observance in all material respects of the
covenants contained in Sections 7, 8 and 9 of this Agreement, and is subject to
recoupment and forfeiture pursuant to the Parent’s and the Company’s recoupment
and forfeiture policies, as may be in effect from time to time, and as provided
herein.

(J) Retiree Medical Benefits.

(i) Upon termination of the Executive’s employment, he and his covered
dependents shall be eligible for continued medical coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, to the same
extent, and under the same conditions, as applicable to other employees of the
Company who terminate employment. Subject to termination of the Executive’s
employment under circumstances described in Sections 5(C), (D), (E) or (F), then
the Company will reimburse (subject to applicable tax withholding) the Executive
(or his surviving spouse, if applicable) for the excess of the amount the
Executive (or his surviving spouse, if applicable) has paid for such COBRA
coverage over the same rate as paid by similarly situated employees from time to
time for non-COBRA coverage.

(ii) Subject to clause ( iii)-(v) of this Section 5(J), following expiration of
the COBRA coverage period (at 18 months or 36 months, as the case may be), until
each of the Executive and his spouse become eligible for coverage under Medicare
whether as a result of reaching age 65 or such later date as must be attained or
other criteria which must be met due to any governmental changes which affect
Medicare eligibility, the Company shall arrange to provide the Executive and his
spouse (and to each one severally in the event that the other shall have become
eligible for Medicare coverage as described herein) medical insurance benefits
substantially similar to those provided to executive officers of the Company,
provided the Executive shall pay the Company insurer an amount equal to the full
cost of such coverage and the Company will reimburse the

 

8



--------------------------------------------------------------------------------

Executive for the amount paid by the Executive in excess of the amount that
would be paid by an executive officer of the Company for substantially similar
benefits.

(iii) Any reimbursement by the Company to the Executive required under this
Section 5(J) shall be made on the last day of the month in which the Executive
(or his spouse, if applicable) pays the amount required for such coverage,
provided evidence of payment to the insurer has been furnished to the Company
before such date. If the Executive is a “specified employee” (as described in
Section 24(B) below) and the benefits specified in this Section 5(J) are taxable
to the Executive and not otherwise exempt from Code Section 409A, the following
provisions shall apply to the reimbursement or provision of such benefits. Any
amounts to which the Executive would otherwise be entitled under this
Section 5(J) during the first six months following the date of the Executive’s
separation from service shall be accumulated and paid to the Executive on the
date that is six months and one day following the date of his separation from
service. Except for any reimbursements under the applicable group health plan
that are subject to a limitation on reimbursements during a specified period,
the amount of expenses eligible for reimbursement under this Section 5(J), or
in-kind benefits provided, during one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year. Any reimbursement of an expense described in this Section 5(J)
shall be made on or before the last day of the Executive’s (or his spouse’s, if
applicable) taxable year following the taxable year in which the expense was
incurred. The Executive’s (or his spouse’s, if applicable) right to
reimbursement or in-kind benefits pursuant to this Section 5(J) shall not be
subject to liquidation or exchange for another benefit.

(iv) The benefits provided under this Section 5(J) shall terminate on the
earliest of: (a) the Executive and his spouse become eligible for coverage under
Medicare whether as a result of reaching age 65 or such other date as must be
attained or other criteria which must be met due to any governmental changes
which affect Medicare eligibility; (b) the Executive’s violation of Sections
7,8, 9 or 10; (c) the Executive or his spouse obtains employment offering
medical coverage comparable (in the view of the Company) to that provided by the
Company; or (d) the death of the Executive and his spouse. In case clauses
(a) or (d) apply, the payment amount shall be reduced appropriately if only one
person is Medicare eligible or dies. Notwithstanding any other provision of this
Section 5(J), the Company shall not be required to make payments to the
Executive and/or his spouse if the Company believes such payments may result in
tax liability for the Company. However, in such event, the Company and the
Executive agree to revisit this issue and discuss its resolution.

(v) The benefits provided in this Section 5(J) shall be reduced to the extent
benefits of the same type are received by, or available to, the Executive or his
spouse from any other person during such period, and provided, further, that the
Executive (or his spouse, if applicable) shall have the obligation to notify the

 

9



--------------------------------------------------------------------------------

Company that he (or his spouse) is receiving such benefits. The Company agrees
that, if the Executive’s employment with the Company terminates during the Term
of this Agreement, the Executive (or his spouse) is not required to seek other
employment or to attempt in any way to reduce any amounts payable by the Company
pursuant to this Section 5(J). Further, the amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive as the result of employment by another employer, by retirement
benefits, or by offset against any amount claimed to be owed by the Executive to
the Company.

6. Reserved.

7. Noncompetition Covenant. The Executive acknowledges and agrees with respect
to the Company that the business of the Company is conducted primarily in the
United States (the “Territory”), and that the Company’s reputation and goodwill
are an integral part of its business success throughout the Territory. If the
Executive deprives the Company of any of the Company’s goodwill or in any manner
utilizes its reputation and goodwill in competition with the Company, the
Company will be deprived of the benefits it has bargained for. Accordingly, the
Executive agrees that during the term of the Executive’s employment by the
Company and for a period of twenty-four (24) months thereafter (the
“Non-competition Period”), the Executive shall not, without the Company’s prior
written consent, directly or indirectly, own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
connected as a director, officer, employee, partner, consultant or otherwise
with, any profit or non-profit business or organization in the Territory that,
directly or indirectly, manufactures, markets or distributes (through wholesale,
retail or direct marketing channels including, but not limited to, mail order
and internet distribution) (i) vitamins, minerals, nutritional supplements,
herbal products, sports nutrition products, bodybuilding formulas or homeopathic
remedies or (ii) any other product category sold by the Company or its
subsidiaries (the “Competitive Products”) whereby a business engages in the
sale/distribution of the Competitive Products that represent one third (1/3) of
the gross sales in the proceeding twenty-four (24) months from the Executive’s
date of termination (the “Competitive Business”). In addition, during this
twenty-four (24) month period, the Executive shall not directly or indirectly
join, engage in or carry on any business whose products are competitive with the
Company, including but not limited to, GNC, Rite Aid, Whole Foods, Vitacost,
Walgreens, CVS, Nature’s Bounty, Bodybuilding.com, Swanson, Sprout’s Sunflower
Markets and Vitamin Cottage. Notwithstanding the foregoing, the Executive may be
a passive owner (which shall not prohibit the exercise of any rights as a
shareholder) of not more than 5% of the outstanding stock of any class of any
public corporation that engages in a Competitive Business.

8. Nonsolicitation.

(A) For a period commencing on the Effective Date and ending on the second
anniversary of the termination of the Executive’s employment, the Executive
shall not directly, or cause any other person or entity to, either for himself
or for any other person, business, partnership, association, firm, company or
corporation, hire from the Company or its subsidiaries or attempt to hire,
divert or take away from the Company or its subsidiaries, any of the officers or
employees of the Company or its subsidiaries who are

 

10



--------------------------------------------------------------------------------

employed by the Company or its subsidiaries. For a period commencing on the
Effective Date and ending on the second anniversary of the termination of the
Executive’s employment, the Executive shall not directly, or cause any other
person or entity to, either for himself or for any other person, business,
partnership, association, firm, company or corporation, attempt to divert or
take away from the Company or its subsidiaries any of the business of the
Company or its subsidiaries.

(B) Non-Disparagement Restrictions. The Executive agrees that he shall not
disparage Parent, the Company, an affiliated company, or any of their products
or practices, any of their respective directors, officers or employees, either
orally or in writing, at any time. Parent and the Company will use reasonable
efforts to instruct its senior officers and directors to not disparage Employee,
either orally or in writing, at any time. Nothing in this Section 8(B) shall
limit the ability of the Executive, Parent and/or the Company and its/their
senior officers or directors to provide truthful testimony as required by law or
any judicial or administrative process.

9. Nondisclosure Obligation. The Executive shall not at any time, whether during
or after the termination of his employment, reveal to any person, association or
company marketing plans, strategies, pricing policies, product formulations and
other specifications, customer lists and accounts, business finances or
financial information of the Company or its subsidiaries so far as they have
come or may come to his knowledge, except as may be required in the ordinary
course of performing his duties as an officer of Parent or the Company or as may
be in the public domain through no fault of his or as may be required by law and
after prior notification to the Company (including a court, administrative
agency or arbitrator) or to the extent necessary to enforce or defend the
Executive’s rights under this Agreement or any other agreement between or among
Parent or the Company (and related parties).

10. Intellectual Property, Inventions and Patents. The Executive acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or its affiliate’s
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by the Executive
(whether above or jointly with others) while employed by the Company whether
before or after the date of this Agreement (“Work Product”), belong to the
Company or such affiliate. The Executive shall promptly disclose such Work
Product to the Company’s Board of Directors and, at the Company’s expense,
perform all actions reasonably requested by the Board (whether during or after
the Executive’s employment with the Company) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

11. Remedies Upon Breach. The Executive agrees that any material breach of
Section 7, 8, 9 or 10 of this Agreement by him could cause irreparable damage to
the Company and that in the event of such breach the Company shall have, in
addition to any and all remedies of law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of any
obligations hereunder, without the necessity of posting a bond.

 

11



--------------------------------------------------------------------------------

12. Excise Taxes. Notwithstanding any other provision of this Agreement to the
contrary, if any payment or benefit the Executive would receive from the Company
or Parent under this Agreement or otherwise (including, without limitation, any
payment, benefit, entitlement or distribution paid or provided by the person or
entity effecting the change in control) in connection with a change of control
(the “Total Payments”) (a) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(b) but for this Section 12, would be subject to the excise tax imposed by
Section 4999 of the Code, then the Executive will be entitled to receive either
(i) the full amount of the Total Payments (taking into account the full value of
the equity awards), or (ii) a portion of the Total Payments having a value equal
to $1 less than three (3) times the Executive’s “base amount” (as such term is
defined in Section 280G(b)(3)(A) of the Code), whichever of clauses (i) and
(ii), after taking into account applicable federal, state, and local income and
employment taxes and the excise tax imposed by Section 4999 of the Code, results
in the receipt by the Executive, on an after-tax basis, of the greatest portion
of the Total Payments. Any determination required under this Section 12 shall be
made in writing by the independent public accountants of the Company (the
“Accountants”), whose determination shall be conclusive and binding for all
purposes upon the Company and the Executive. For purposes of making the
calculations required by this Section 12, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of Sections
280G and 4999 of the Code. If there is a reduction pursuant to this Section 12
of the Total Payments to be delivered to the Executive, such reduction shall
occur in the following order: (i) any cash payable by reference to the
Executive’s Base Salary or Annual Cash Bonus, (ii) any other cash amount payable
to the Executive, (iii) any benefit valued as a “parachute payment,” and
(iv) acceleration of vesting of any equity award. This Section 12 shall not
apply, however, to any payment or benefit if the application of
Section 280G(b)(5) of the Code to such payment or benefit results in such
payment or benefit not constituting a parachute payment under
Section 280G(b)(2). For the avoidance of doubt, in the event additional Total
Payments are made to the Executive after the application of the cutback in this
Section 12, which additional Total Payments result in the cutback no longer
being applicable, the Company shall pay the Executive an additional amount equal
to the value of the Total Payments which were originally cutback. The Company
shall determine at the end of each calendar year whether any such restoration is
necessary based on additional Total Payments (if any) made during such calendar
year, and shall pay such restoration within 75 days of the last day of such
calendar year. For purposes of determining the order of reduction of amounts
payable under the Policy, the order of reduction specified therein shall govern
the reduction of such amounts and, if and to the extent not addressed therein,
shall be reduced in accordance with the foregoing.

13. Indemnification. If the Executive becomes a party to or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding
(including being called as a witness) by reason of the fact that he is or was an
officer, director, agent or employee of Parent, and/or the Company or is or was
serving at the request of any such party as an officer, director, agent or
employee of another corporation or other entity, he shall be indemnified (and
advanced expenses as incurred (subject to proper documentation) prior to a final
disposition of the matter, provided that the Executive agrees to repay such
advanced expenses when required pursuant to the certificate of incorporation and
by-laws of Parent or the Company) by Parent and the Company to the maximum
extent permitted by applicable law and not inconsistent with the

 

12



--------------------------------------------------------------------------------

provisions of the certificate of incorporation and by-laws of Parent or the
Company, as applicable. The right of indemnification herein provided for shall
not be deemed exclusive of any other rights to which the Executive may be
entitled as a matter of law and any rights of indemnity under any policy of
insurance carried by Parent or the Company. Parent and the Company each
individually agree to cover the Executive under its directors’ and officers’
liability insurance policies on a basis no less favorable to the Executive as
any other director or senior executive is covered until such time as suits can
no longer be brought against the Executive as a matter of law.

14. Acknowledgements. The Executive hereby acknowledges that the enforcement of
the provisions of Sections 7 and 8 hereof may potentially interfere with his
ability to pursue a proper livelihood. The Executive recognizes and agrees that
the enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business, trade secrets and goodwill of the
Company. The Executive agrees that, due to the proprietary nature of the
Company’s business, the restrictions set forth in this Agreement are reasonable
as to time and scope. The Executive hereby acknowledges that he has been advised
to consult with an attorney before executing this Agreement and that he has done
so or, after careful reading and consideration, he has chosen not to do so of
his own volition.

15. Representations. The Executive hereby represents and warrants that his
employment with the Company on the terms and conditions set forth herein and his
execution and performance of this Agreement do not constitute a breach or
violation of any other written agreement or obligation with any third party. The
Executive represents that he is not bound by any written agreement which
conflicts with, or may conflict with, the performance of his obligations
hereunder or prevent the full performance of his duties and obligations
hereunder. Parent and the Company each represents and warrants to the Executive
that it is fully authorized by action of its board (or of any other person or
body whose action is required) to enter into this Agreement and to perform its
obligations under such agreement and upon the execution and delivery of this
Agreement by it and the Executive, this Agreement shall be its valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any conflict of law provisions thereof.

17. Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions have never been contained
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to the scope, activity
or subject so as to be unenforceable at law, such provision or provisions shall
be construed and reformed by the appropriate judicial body of limiting and
reducing such provision or provisions, so as to be enforceable to the maximum
extent compatible with the applicable law as it shall then appear.

 

13



--------------------------------------------------------------------------------

18. Waivers and Modifications. This Agreement may be modified, and the rights
and remedies of any provisions hereof may be waived, only in accordance with
this Section 18. No modification or waiver by the Company shall be effective
without the consent of at least a majority of the Company’s Board of Directors
then in office at the time of such modification or waiver. No waiver by either
party of any breach by the other or any provision hereof shall be deemed to be a
waiver of any later or other breach thereof or as a waiver of any other
provision of this Agreement.

19. Entire Agreement. This Agreement sets forth all of the terms of the
understandings between the parties with reference to the subject matter set
forth herein and, as of the Effective Date, supersedes all prior agreements and
understandings, both written and oral, between the Company and the Executive
concerning such subject matter, and may not be waived, changed, discharged or
terminated orally or by any course of dealing between the parties, but only by
an instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.

20. Assignment. The Executive acknowledges that the services to be rendered by
him are unique and personal. Accordingly, the Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.
Parent and the Company shall not be able to assign or transfer their rights,
duties and obligations under this Agreement without the Executive’s prior
consent; provided that the Parent shall have the right to assign this Agreement
to its successors and assigns provided such successor or assign agrees to
perform Parent’s and the Company’s duties under this Agreement. The rights and
obligations of Parent and the Company under this Agreement shall inure to the
benefit of, and shall be binding upon, the successors and assigns of such party.
The rights and obligations of the Executive shall inure to the benefit of, and
shall be binding upon, his heirs. In the event the Executive dies while any
payment or entitlement is due to him, such payment or benefit shall be paid to
his designated beneficiaries or if no beneficiary is designated, to his estate.

21. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given to the person or entity (i) when
delivered by hand, (ii) three days after being sent by first-class certified
mail, postage prepaid, return receipt requested, (iii) when delivered by
overnight commercial courier, or (iv) when transmitted by telecopy or facsimile
machine (with confirmation of receipt), to the following address of the party to
whom such notice is to be made, or to such other address as such party may
designate in the same manner provided herein:

If to the Company or Parent:

Vitamin Shoppe Industries Inc.

2101 91st. Street

North Bergen, New Jersey 07047

 

Attention:  

 

Facsimile:  

 

 

14



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Seyfarth Shaw LLP

620 Eighth Avenue

New York, New York 10018

 

Attention:    Peter A. Walker, Esq. Facsimile:    (917) 344-1254

If to the Executive:

Richard Markee

[Address on file with the Company]

Facsimile: (    ) -

22. Survival of Obligations. The provisions of Sections 5, 7, 8, 9, 10, 11, 12,
13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 and 25 shall survive the termination
or expiration of the Term as a continuing agreement of the Company, Parent and
the Executive. The existence of any claim or cause of action by the Executive
against the Company shall not constitute and shall not be asserted as a defense
to the enforcement by the Company of this Agreement.

23. Arbitration. Any dispute, controversy, or claim arising out of or in
connection with this Agreement shall be determined and settled by arbitration
pursuant to the Commercial Arbitration rules then in effect of the American
Arbitration Association, to be held in the Borough of Manhattan in New York
City. Any award rendered shall be final and conclusive upon the parties and a
judgment thereon may be entered in a court having competent jurisdiction.
Notwithstanding the foregoing, nothing in this Section 23 shall prevent the
parties from exercising their right to bring an action in any court of competent
jurisdiction for injunctive or other provisional relief to compel the other
party hereto to comply with its obligations under Sections 7, 8 and 9 of this
Agreement. In the event of any dispute between the parties relating to this
Agreement (including pursuant to Section 11 hereof), each party agrees to be
responsible for its or his own costs and expenses, including legal fees;
provided that the costs of paying the arbitrator(s), if applicable, shall be
split evenly between the parties.

24. Code Section 409A Compliance.

(A) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. Any payments that qualify for the short-term deferral exception, the
separation pay exception or another exception under Code Section 409A shall be
paid under the applicable exception. For purposes of the limitations on deferred
compensation under Code Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for all
purposes under Code Section 409A. In the event that the Company determines
reasonably and in good faith that there is any provision of this Agreement that
could cause the Executive to be subject to additional tax, interest or penalties
under the provisions of Code Section 409A, such provision shall be interpreted

 

15



--------------------------------------------------------------------------------

and resolved in the manner the Company reasonably and in good faith deems
necessary to prevent the application of such taxes, interest or penalties under
Code Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(B) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment if such payment
or benefit constitutes a “deferral of compensation” under Code Section 409A
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such payment or benefit,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (i) the first day of the
seventh month following the date of such “separation from service” of the
Executive, and (ii) the date of the Executive’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum without
interest, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

(C) To the extent that payments or benefits pursuant to this Agreement are
conditioned upon the execution and delivery by the Executive of a release of
claims, the Executive shall forfeit all rights to such payments and benefits
which constitute “deferred compensation” under Code Section 409A unless such
release is signed and delivered, and the period for revocation has expired,
within sixty (60) days following the date of the Executive’s termination of
employment. In this regard, the Company agrees to provide the Executive with the
form of release required under Section 5(I) no later than 5 days after the
Executive’s termination date. If the foregoing release is executed and delivered
and no longer subject to revocation as provided in the preceding sentence, then
the following shall apply:

(i) To the extent that any such cash payment or continuing benefit to be
provided is not “deferred compensation” for purposes of Code Section 409A, then
such payment or benefit shall commence upon the first scheduled payment date
immediately following the date that the release is executed, delivered and no
longer subject to revocation (the “Release Effective Date”). The first such cash
payment shall include payment of all such amounts that otherwise would have been
due prior to the Release Effective Date under the terms of this Agreement,
applied as though such payments commenced immediately upon the Executive’s
termination of employment, and any payments made thereafter shall continue as
provided herein.

 

16



--------------------------------------------------------------------------------

(ii) To the extent that any such cash payment or continuing benefit to be
provided is “deferred compensation” for purposes of Code Section 409A, then,
subject to the delay set forth above in clause (B), if applicable, such payments
or benefits shall be made or commence upon the sixtieth (60th) day following the
Executive’s termination of employment. The first such cash payment shall include
payment of all amounts that otherwise would have been due prior thereto under
the terms of this Agreement had such payments commenced immediately upon the
Executive’s termination of employment, and any payments made thereafter shall
continue as provided herein.

(D) With respect to reimbursements or other in-kind benefits under this
Agreement, (i) all expenses or other reimbursements hereunder shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive, (ii) any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

(E) For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be, to the extent
permitted under Code Section 409A, within the sole discretion of the Company.

(F) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset by any
other amount unless otherwise permitted by Code Section 409A.

25. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument. Signatures delivered by facsimile
(including by “pdf”) shall be effective for all purposes.

This Agreement and those documents expressly referred to herein embody the
complete agreement and understanding among the parties and supersede and preempt
and prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

VITAMIN SHOPPE, INC. By:  

 

  Jean Frydman   Assistant General Counsel VITAMIN SHOPPE INDUSTRIES, INC. By:  

 

  Jean Frydman   Assistant General Counsel EXECUTIVE

 

Richard Markee

Signature Page to Employment and Non-Competition Agreement

 

18